DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 4-7 9, 21, 22, 25, and 29-39 are canceled.
	Claims 3, 10-13, 19, 20, 23, 24, and 26-28 are amended.
	Accordingly, claims 1-3, 8, 10-20, 23, 24, and 26-28 are pending and subject to the below ‘Election/Restrictions’.

Objection to Specification
Abstract
	The ‘Abstract’, filed on 11 May 2018, recites the language “GenetiG” which is considered confusing regarding its presence on the page in which the abstract is found.  It would be remedial to supply a new Abstract without said language in order to avoid any confusion.  Accordingly, appropriate correction is required.

Objection to Claims
First Complete Appearance of an Abbreviation
Claims 8, 14-19, 23, 24, and 26-28 are objected to because of the utilization of an abbreviation without a first complete appearance of an abbreviation.  For instance, the claims dsbB, dsbA, yidC, hslV, hslU, etc., however, absent from the claim(s) is a first complete appearance corresponding to each of the abbreviations.  It would be remedial to amend at least the first recitation in the claim(s) to the complete representation of the abbreviation in order to provide clarity as to the metes and bounds of the claim.  Gene names are not always consistent with utilized abbreviations (e.g., gut-enriched Kruppel-like factor has two abbreviations GKLF and KLF4).  Further, gene name errors are widespread in the scientific literature (see Ziemann et al. Gene name errors are widespread in the scientific literature. 2016. Genome Biology. Vol. 17, No. 177, 3 pages; see attached ‘PTO-892’).  Accordingly, appropriate correction is required.

Minor Informality
	Claim 8 recites the limitations “rhodopsins” and “rhodopsin” which appears duplicative in nature, albeit the limitations are recited in plural versus singular form.  It is unclear the intended distinction the recited plural and singular form is to serve when encoded by a nucleic acid that is found in the host cell.  Accordingly, appropriate correction is required.

Election/Restrictions
Species Election I – Membrane Protein and the Mutation(s) found therein 
This application contains claims directed to patentably distinct species, wherein claims are directed to distinctly different membrane proteins and mutations found therein.
Applicant should elect a specific membrane protein and mutation(s) found therein (see claims 8 and 10-12).
Membrane Protein and the Mutation(s) found therein’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Membrane Protein and the Mutation(s) found therein
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II – Host Cell-Specific Mutation
	This application contains claims directed to patentably distinct species, wherein claims are directed to distinctly different host cell-specific mutations.
Applicant should elect a specific host cell-specific mutation (see claims 19, 20, 23, 24, 26-28).
The ‘Host Cell-Specific Mutation’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.  

Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Host Cell-Specific Mutation’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election
Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘Membrane Protein and the Mutation(s) found therein’ (Species Election I); (ii) an election of a ‘Host Cell-Specific Mutation’ (Species Election II); and (iii) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss 
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art and/or one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636